Title: To James Madison from Henry Kenyon, 2 September 1814
From: Kenyon, Henry
To: Madison, James


        
          Philadelphia 2 Sept. 1814
        
        The memorial of Henry Kenyon of the U.S. navy
        Respectfully represents
        That your memorialist served as the accompanying documents will shew a regular apprenticeship of five years in the East India trade to Thomas Truxton esqr. of this city.
        That after commanding a vessel for several years he was appointed a Lieutenant in the navy of the United States in which capacity he served for three years and upwards under Capt Wm. Bainbridge of the Retaliation Schooner and Sloop of war norfolk, in the Ganges Ship of war Capt Thos Tingey, and last as first Lieutenant on board the frigate new York under Capt Morris when she entered the Eastern branch of the Potomac, and received every mark of approbation from his Superior officers and all the heads of Department who visited that frigate in company with the late President, that he received every assurance that he should be retained in Service under the Peace establishment, and Saw his name down on the list in the navy department as one of the thirty six Lieutenants to be retained—when he obtained a furlough to visit his friends in this city after an absence of years. That after remaining here a month or six weeks he received a letter from Genl. Dearborn informing him “he was very sorry that Government had to disband a number of very valuable officers, on the Peace establishment.” Many officers at that time being disgusted resigned and Sent in

their commissions which this memoriali[s]t never did do. That this memorialist suffered severely from this circumstance when he was disbanded on the peace establishment from public service. The merchants objected to employing officers who had been So long on board a man of war from a false opinion they expressed “that Such officers had imbibed habits injurious to the merchants service” and in consequence many difficulties arose in the way of procuring employ. That after having Surmounted these difficulties and getting into commands on voyages to the East Indies and to Europe the changes of affairs orders in Council, blockades &c exposed the vessels under his command to Capture and the memorialist to heavy and repeated losses. That after the declaration of war by the U.S. against Britain—he visited washington and demanded his rank, which he has never been divested of by any rule, Law, usage or precedent, that can be aduced or derived from the code or practise of any Civilized nation. That he carried with him a recommendation from Some of the most respectable citizens of Philadelphia, in addition to what was already on file in the office: which he left in the navy department, then in charge of Mr. Chas. W. Goldsborough and who informed this memorialist that no officer Stood higher in the Service in reputation & capacity. That he returned, after remaining there upwards of one month, in fruitless attendance, to this place. That after some time had elapsed he wrote to the Secretary of the navy, offering even to take a masters commanders situation in the navy, to fight on the lakes or any other place where he might be useful, (this was a waiver of his rank from an anxiety to serve his country) to which letter he never got a reply. That this memorialist is now willing to Serve, and anxiously desirous to contribute his aid to the redress of his countrys wrongs, but asks of your Excellency to be placed in that rank which is so justly and truly his due, and which no demerit o⟨f⟩ his, has ever Caused him to forfeit. That since application Several promotions were made in the navy of young gentlemen, who were brought up as midshipmen under him, and that no officer will ever while conscious of his deserts, permit himself to be outranked contrary to established usage: as the reduction of the Service was not his act, but that of the Government, and that this memorialist is confident that the Government mean to act right, yet Knows no instance of a deserving officer under a Peace establishment losing his rank, in any country, or under any Government whatever. That your Excellency may be perfectly Satisfied of what rank he is entitled to a copy of his commission is Sent herewith.
        That this memorialist begs leave to refer as an instance to the case of Commodore Rodgers who was placed precisely in the same situation with him, only in higher rank, and since restored to his proper and just rank in the Service. Your memorialist therefore entreats that he be forthwith employed in his proper grade in his Countrys defence.
        
          Hry. Kenyon.
        
       